IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2001-CA-01675-SCT

EVAN JOHNSON & SONS CONSTRUCTION, INC.

v.

THE STATE OF MISSISSIPPI AND TOMPKINS,
BARRON & FIELDS ARCHITECTS, A PARTNERSHIP

DATE OF JUDGMENT:                                 08/27/2001
TRIAL JUDGE:                                      HON. W. SWAN YERGER
COURT FROM WHICH APPEALED:                        HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                          RICHARD M. DYE
                                                  PHIL B. ABERNETHY
ATTORNEYS FOR APPELLEES:                          OFFICE OF THE ATTORNEY GENERAL
                                                  BY: T. HUNT COLE, JR.
                                                  EDWARD OMER PEARSON
                                                  PETER LARKIN DORAN
                                                  T. CALVIN WELLS
                                                  BARRY CLAYTON CAMPBELL
NATURE OF THE CASE:                               CIVIL - CONTRACT
DISPOSITION:                                      AFFIRMED - 03/04/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



        EN BANC.

        CARLSON, JUSTICE, FOR THE COURT:

¶1.     The State of Mississippi Military Department (State) and Tompkins, Barron & Fields Architects

(Tompkins) were granted summary judgment dismissing with prejudice all claims asserted against them by

Evan Johnson & Sons Construction, Inc. (Johnson) under a construction contract. The State was also

thereafter granted summary judgment as to its counterclaim for liquidated damages against Johnson and its

surety in the amount of $119,150.34, and a final judgment consistent with the opinion and order was
likewise entered the same day for this amount with post-judgment interest at the rate of 8% per annum.

Johnson appeals the ruling of the circuit court citing numerous errors. Finding that the motions for summary

judgment dismissing Johnson’s claims were properly granted in favor of the State and Tompkins and that

the State’s motion for summary judgment as to its counterclaim for liquidated damages against Johnson was

likewise properly granted, this Court affirms the final judgment entered consistent with these opinions by

the Circuit Court of the First Judicial District of Hinds County.

                   FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.     On May 16, 1995, Johnson was awarded a contract to build the STARC Armory facility which

was owned by the State through the Mississippi National Guard. Tompkins was selected as the architect.

Independent Roofing, Inc. (Independent Roofing) was Johnson's roofing subcontractor. A portion of the

project required Johnson to construct a curved barrel vault roof. Prior to the bids being submitted,

prospective bidders raised several questions concerning how this roof was to be constructed. In response

to these questions, Tompkins prepared Addendum No. 1 which consisted of seven drawings clarifying the

design of the curved portion of the barrel vault roof.

¶3.     Johnson completed all portions of the project except the construction of the curved portion of the

roof, which was to be performed by Independent Roofing. As construction of the curved portion of the

roof was begun, Independent Roofing informed Johnson that the construction as specified in the plans and

in Addendum No. 1 would not achieve the results sought by the State. Johnson notified the State of

Independent Roofing's discovery; however, the State and Tompkins instructed Independent Roofing to

install the roof as specified in the design. Notwithstanding this clear directive from the State and Tompkins

to construct the roof in compliance with the original plans and Addendum No. 1, Johnson attempted to

                                                     2
place the roof over a structure of corrugated "S" deck which did not incorporate the use of bent or rolled

"Z" purlins. As Independent Roofing was constructing the last layer of the roof, the State rejected the

project stating it did not produce the appearance the State desired.

¶4.     After work was ceased, two cure notices were sent to Johnson directing the company to proceed

with the project. After an eleven-month impasse, Johnson finally presented this dispute for hearing before

a Contract Dispute Review committee on April 30, 1997. The committee found that Johnson had deviated

fromthe design and specifications without written authorization. The review committee also recommended

that Johnson replace the existing roof with one constructed in accordance with the design and

specifications. On May 6, 1997, after a review of the committee's recommendations the Adjutant General

directed Johnson to complete the roof.

¶5.     As of the scheduled completion date of May 8, 1997, the roof had not been completed by

Johnson, and the contract was then terminated by the State. The contract was later rebid, and the roof was

eventually completed on October 6, 1998, by Mandal's of Gulfport. However, it was not built according

to the original design and specifications due to the fact that in order to save time, the State and Tompkins

modified the design substituting bent pipe for the "Z" purlins.

¶6.     On November 21, 1997, Johnson filed a complaint against the State and Tompkins in the Circuit

Court of the First Judicial District of Hinds County. This five-count complaint charged (1) breach of

contract by the State due to the State’s alleged failure to submit plans and specifications which would

produce the desired result; (2) breach of implied warranty by the State; (3) negligence by Tompkins; (4)

wrongful termination and breach of contract by the State; and, (5) breach of contract by the State due to

the State’s alleged failure to make timely payments under the contract. The State filed a counterclaim

                                                     3
against Johnson for liquidated damages and costs paid to complete the project. On December 15, 1999,

Tompkins, joined by the State, filed a motion for summary judgment to dismiss Johnson's action with

prejudice. A hearing was held on May 15, 2000, and the circuit judge took the motion under advisement

for subsequent ruling. On September 18, 2000, the circuit judge entered his 14-page Memorandum

Opinion and Order on Motions for Summary Judgment in which he found, inter alia, that Johnson had no

good justification for non-performance, and thus, summary judgment was granted against Johnson and in

favor of the State and Tompkins. In this same opinion and order, the circuit judge dismissed with prejudice

all claims asserted by Johnson against the State and Tompkins, and also kept viable the State’s

counterclaim for liquidated damages against Johnson.

¶7.     On May 14, 2001, the State filed a motion for summary judgment on its counterclaim for liquidated

damages. After a hearing held on July 16, 2001, the trial court took the motion under advisement and on

August 27, 2001, entered its 7-page Opinion and Order on State’s Claim for Liquidated Damages. In its

opinion and order, the trial court granted the State’s motion for summary judgment and found that a

judgment for the State and against Johnson and its surety in the amount of $119,150.34 should be entered.

On the same day, the trial court entered its final judgment consistent with the opinion.

¶8.     On September 13, 2001, Johnson attempted to supplement the record with numerous affidavits

and deposition transcripts.1 What amounted to Johnson’s second attempt to supplement the record (see


        1
          Of significant import is the fact that likewise, four days prior to the summary judgment hearing of
July 16, 2001, Johnson filed a notice of filing with attached affidavits and depositions (consuming 191 pages
of the record) in an effort to defeat the State’s motion for summary judgment. In a separate order entered
on August 27, 2001, the same day as the entry of the opinion and final judgment, the circuit judge granted
the State’s motion to strike this evidentiary material, finding in its order that the materials consisted “either
of matters previously submitted and already considered by the Court and rejected, or of new affidavits that

                                                       4
footnote 1) was met by a joint motion from the State and Tompkins. That motion was filed with this Court,

and on July 30, 2002, a single justice order was entered on behalf of the Court thereby striking from the

record some 1,160 pages (pages 906 - 2065). Johnson timely appealed and raises the following issues

before this Court:

        1. Whether the trial court erred in granting defendant's motion for partial summary
        judgment as to whether defendants wrongfully terminated the construction contract and
        whether Evan Johnson was entitled to a time extension, delay damages and extra work
        costs.
        2. Whether the trial court erred in granting defendant's subsequent motion for summary
        judgment as to whether the state was entitled to recover from Evan Johnson liquidated
        damages and the costs to complete the contract.
        3. Whether the trial court erred in finding as a matter of law that Evan Johnson was in
        material breach of its contract so as to justify defendant's termination of the contract for
        default.
        4. Whether the trial court erred in finding as a matter of law that the plans and
        specifications issued by defendants were not defective and that the state did not breach its
        implied warranty that the plans, when followed, would produce the desired result.
        5. Whether the trial court erred in finding no disputed issue of material fact on the above
        issues, and in rejecting and ignoring the affidavit of Evan Johnson's architectural expert
        witness, Lynton B. Cooper.
        6. Whether the trial court erred in finding that there was no disputed issue of material fact
        as to the reasonableness of the completion costs incurred by the state after termination of
        Evan Johnson's contract, even if the default termination had been proper.
        7. Whether the trial court erred in finding that there was no disputed issue of material fact
        as to the state's entitlement to assess liquidated damages against Evan Johnson, even if the
        default termination had been proper.


could have been submitted on the same issue of fault prior to the May 15, 2000, hearing on summary
judgment, but were not.” The trial court based its action in striking this evidentiary material on Miss. R. Civ.
P. 56(c)-(d) and our decisions in Jones v. James Reeves Contractors, Inc., 701 So. 2d 774, 786
(Miss. 1997); and, Richardson v. APAC-Miss., Inc., 631 So. 2d 143, 146 (Miss. 1994). The trial
court likewise acknowledged in its separate opinion and order that it had by separate order struck this
evidentiary material and not considered these documents in rendering its decision. By this Court’s order
entered on July 30, 2002, the appellees’ motion to strike these pages (688-878) from the appellate record
was passed for consideration with the merits of this appeal and by order entered on February 27, 2004,
this Court granted the motion to strike.

                                                       5
        8. Whether the trial court erred in finding summary judgment was appropriate as to both
        defendants, or either of them.

¶9.     In addition to these issues, Tompkins submit the following issues for consideration which were also

adopted by the State:

        9. Whether summary judgment is appropriately granted against a contractor who claims
        impossibility of performance where the record reflects objective evidence that another
        contractor has successfully complied with the challenged design and/or specification, and
        completed the challenged construction.
        10. Whether a government contractor may defeat summary judgment based on
        unavailabilityof materials when objective evidence produced in the court below establishes
        the availability of those materials.
        11. Whether a government contractor may defeat summary judgment in a case alleging
        negligent design without showing that the challenged plans were, in fact, attempted and
        followed.
        12. Whether the trial court properly granted summary judgment where the objective
        evidence showed Evan Johnson & Sons could not produce evidence in support of essential
        elements of the their case on negligent design and/or wrongful termination.

¶10.    For sake of clarity, the issues identified by Johnson, Tompkins, and the State have been

consolidated into two issues for purposes of this opinion.

                                             DISCUSSION

¶11.    This Court employs a de novo standard in reviewing a trial court's grant of summary judgment.

Short v. Columbus Rubber & Gasket Co., 535 So. 2d 61, 65 (Miss. 1988). Summary judgment may

only be granted where there are no genuine issues of material fact such that the moving party is entitled to

judgment as a matter of law. M.R.C.P. 56(c). The trial court must carefully review all evidentiary matters

in the light most favorable to the non-moving party. Brown v. Credit Ctr., Inc., 444 So. 2d 358, 362

(Miss. 1983). If in this view, the moving party is entitled to judgment as a matter of law, summary judgment

should be granted. Id.


                                                     6
          I.      WHETHER THE TRIAL COURT ERRED IN GRANTING THE
                  STATE'S AND TOMPKINS, BARRON & FIELDS'S MOTION FOR
                  PARTIAL SUMMARY JUDGMENT AS TO WHETHER THE STATE
                  WRONGFULLY TERMINATED THE CONSTRUCTION
                  CONTRACT.

                                    A. Genuine Issue of Material Fact

¶12.      Johnson argues there were clear issues of fact created by discovery produced by Johnson which

were ignored and rejected by the trial court. Johnson argues because the trial court tried issues of fact on

a Rule 56 motion, the grant of summary judgment should be reversed and remanded for a trial on the

merits.

¶13.      The crux of Johnson's argument lies with the affidavit of Lynton B. Cooper. Johnson contends this

affidavit is all that is necessary to create a genuine issue of material fact as to the claims of negligence against

Tompkins and as to the claims of breach of warranty and contract against the State. Johnson claims

Cooper's affidavit specifically outlines the inadequacies of the design and the reasons the design fails to

comply with the standard of care which should be exercised by a reasonably prudent architect.

¶14.      Johnson also argues that there are numerous other documents and testimony, aside from the

affidavit of Cooper, which create a genuine issue of material fact. Johnson claims Tompkins had difficulty

interpreting its own design sixteen months after Johnson had begun building the armory referenced by

correspondence between Tompkins and Berridge Manufacturing Company. Johnson argues the roof

installed by the replacement contractor was not built according to the original plans and specifications.

Johnson also argues the full scale model was inadequate because the model only attempted to recreate the

first two sections, not all eight sections.



                                                         7
¶15.    The State argues the trial court correctly applied Rule 56 standards in granting summary judgment

in favor of the State and Tompkins regarding Johnson's alleged wrongful termination. The State contends

Johnson did not demonstrate any genuine issue of material fact. The State argues Johnson offered only

conclusory assertions which the trial court correctly rejected.

¶16.    In reviewing Cooper's affidavit, the trial court determined it to be "conclusory in nature, and without

substantial support for the conclusions being drawn." The trial court found that the plans were followed by

the replacement contractors and the contractors who built the full scale model of a portion of the roof. The

trial court further found that there were no genuine issues of material fact remaining for trial and, therefore,

granted summary judgment in favor of the State and Tompkins.

¶17.    This Court has continuously held:

        Summary judgments should be granted with great caution. Smith v. Sanders, 485 So. 2d
1051, 1054 (Miss. 1986); Brown, 444 So.2d at 363. The Comment to Rule 56 provides
        that "the court cannot try issues of fact on a Rule 56 motion; it may only determine whether
        there are issues to be tried." Brown, 444 So.2d at 362. When there is doubt as to
        whether a genuine issue of material fact exists, the non-moving party should be given the
        benefit of that doubt, and the motion should be denied. Id.

        In spite of this requirement of caution in granting summary judgment, this Court has held
        that the non-moving party must be diligent in opposing the motion for summary judgment.
        Smith v. H.C. Bailey Companies, 477 So. 2d 224, 233 (Miss. 1985); Bourn v.
        Tomlinson Interest, Inc., 456 So. 2d 747, 749 (Miss. 1984). Moreover, in order for
        summary judgment to be inappropriate, there must be genuine issues of material fact; the
        existence of a hundred contested issues of fact will not thwart summary judgment where
        none of them is material. Shaw v. Burchfield, 481 So. 2d 247, 252 (Miss. 1985). A fact
        issue is material if it tends to resolve any of the issues properly raised by the parties. Pearl
        River County Bd. of Sup'rs v. South East Collections Agency, Inc., 459 So. 2d
783 (Miss. 1984).




                                                       8
        . . . In Galloway et al. v. The Travelers Insurance Co. et al, 515 So. 2d 678
        (Miss. 1987), this Court quoted with approval the following language from the Celotex
        Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548 (1986), decision:
                 In our view, the plain language of Rule 56(c) mandates the entry of
                 summary judgment, after adequate time for discovery and upon motion,
                 against a party who fails to make a showing sufficient to establish the
                 existence of an element essential to that party's case, and on which that
                 party will bear the burden of proof at trial. In such a situation, there can be
                 "no genuine issue as to any material fact," since a complete failure of proof
                 concerning an essential element of the non-moving party's case necessarily
                 renders all other facts immaterial.
        Galloway, at 683.

Grisham v. John Q. Long V.F.W. Post, No. 4057, Inc., 519 So. 2d 413, 415-16 (Miss. 1988).



¶18.    We agree with the trial court that the Cooper affidavit was conclusory and did not present a

material issue of genuine fact. In his Memorandum Opinion and Order, the circuit judge stated:

        In particular, Cooper states in conclusory fashion that the plans and specifications were
        defective, unclear and/or ambiguous. The Court has reviewed the proof regarding the plans
        and specifications in the original form and in the re-bid form, and finds that there can be no
        legitimate dispute that the plans and specifications could be followed, and were followed
        in connection with the actual roof construction completed by Mandal's Inc. and
        construction of the full scale model of the roof portion which has been demonstrated to the
        Court through photographs.

¶19.    The circuit judge was presented with numerous documents by all parties to this action, and he

determined there was no competent or probative proof submitted by Johnson to rebut the evidence

presented by the State and Tompkins. Johnson's argument that the trial court improperly tried issues of fact

on a Rule 56 motion is without merit.

                                B. Negligence and Defective Design




                                                      9
¶20.      Although the trial court, Tompkins and the State relied heavily on Johnson's failure to prove

impossibility of performance, Johnson argues that this claim is not one for impossibility of performance, but

for negligence and defective design. Instead Johnson contends the plans and specifications for the curved

portion of the barrel vaulted roof were defective and ambiguous; therefore, it argues that the termination

of Johnson's contract for failure to complete the roof was wrongful and a breach of contract. Johnson

claims the issue of defective and ambiguous plans and specifications is a genuine issue of material fact which

should be submitted to a jury.

¶21.      Tompkins argues Johnson repeatedly claimed it was impossible to construct the roof using the

Tompkins design. However, neither Johnson, nor its subcontractor, ever made any attempt to construct

the roof according to the plans and specifications. This led to Johnson's dismissal from the contract.

¶22.      Tompkins argues that in order for Johnson to recover from Tompkins based on defective plans and

specifications, Johnson must establish that it attempted to build the structure in compliance with the plans

and specifications provided and that the impossibility of construction and compliance with plans and

specifications provided was impossible not only to Johnson, but to any other who would attempt to build

the structure in accordance with the plans and specifications. Tompkins argues Johnson failed to meet all

of these essential elements; therefore, the grant of summary judgment as to wrongful termination was

proper.

¶23.      The State adopts the argument of Tompkins regarding defective design. The State also argues the

replacement contractor was successfully able to accomplish the architect's design with a bent pipe

substituted in place of the "Z" purlins. The State claims Johnson missed the scheduled completion date after

never attempting to construct the roof as designed. The State also argues rolled "Z" purlins were

                                                     10
commercially available from a metals fabricator in California even though Johnson claimed such an item did

not exist. The State also contends John Liggett of American Metal Works in Brandon was able to

successfully construct a full scale model of Tompkins's design of the roof using the rolled "Z" purlins as

called for in the design.

¶24.    As a finding of fact, the trial court determined that, although Johnson claimed it was impossible to

construct the compound curved portion of the roof, the plans and specifications were not impossible with

which to comply. The trial court stated the full scale model of a portion of the roof used rolled "Z" purlins

which Johnson claimed did not exist.

¶25.    Under basic substantive law regarding contracts, several factors have been considered in evaluating

a claim of commercial impossibility. Two of those factors are: (1) whether any other contractor was able

to comply with the specifications, see Foster Wheeler Corp. v. United States, 206 Ct. Cl. 533, 546-

47, 513 F.2d 588, 595 (1975), and (2) the extent of the contractor's efforts in meeting the specifications,

see Oak Adec, Inc. v. United States, 24 Cl. Ct. 502, 504 (1991); Whittaker, Power Servs. Div.,

79-1 B.C.A. (CCH) ¶ 13,805 (A.S.B.C.A.1979). The contractor must prove that the industry as a whole

found the specifications impossible. Id. See also Jennie-O Foods, Inc. v. United States, 217 Ct. Cl.
314, 580 F.2d 400, 410 (1978); Foster Wheeler, 513 F.2d at 595.

        [C]ase law does support a requirement that the contractor demonstrate that the
        specifications were, from an objective point, incapable of performance. Natus Corp. v.
        United States, 178 Ct. Cl. 1, 10, 371 F.2d 450, 456 (1967); ESB, Inc., 81-1 B.C.A.
        (CCH) ¶ 15,012 (A.S.B.C.A.1981). However, it is plain that this analysis evolved as an
        addition to an underlying demonstration of subjective impossibility (the
        contractor itself cannot do the work). The contractor must also show that no
        one else could perform. See Restatement (Second) of Contracts § 261 cmt. e
        (1981). Hence, the courts use an objective standard to prevent an


                                                     11
        incompetent or negligent contractor from recovering by simply alleging that
        it (subjectively) could not perform the work. As stated by the board in ASC
        Sys. Corp., 78-1 B.C.A. (CCH) ¶ 13,119 (A.S.B.C.A.1978): "[p]erformance
        impossibility must be established on an objective basis, not subjectively. That
        is, the contractor may not rely solely upon his own inability to accomplish
        the specified task; he must also negate the possibility of performance by
        others...." ASC Sys., 78-1 B.C.A. at 64, 134. The objective standard is thus not
        intended to be a "sword" for plaintiffs alleging impossibility, but rather a
        "shield" to be used by defendants to deflect such charges by a contractor
        whose own inability was the cause of non-performance. The standard does
        not operate as Oak Adec contends to insulate the contractor from inquiry
        into its management of the contracts.

        Any question that a contractor must demonstrate its own effort to perform was answered
        by the Court of Claims in Jennie-O Foods. There, the court stated:

                 The [commercial impracticability] doctrine may be utilized only when the
                 promisor has exhausted all its alternatives, when in fact it is determined
                 that all means of performance are commercially senseless. There can be
                 little sympathy for contractors who seek refuge behind the label of
                 commercial senselessness (impracticability) without proof that they have
                 made an effort to obtain performance in an alternative fashion.

        Jennie-O Foods, 217 Ct. Cl. at 328, 580 F.2d at 409 (citation omitted). It is thus clear
        that the subjective experience of the contractor is a factor that must be considered when
        determining whether a contract is commercially impossible.

Oak Adec, 24 Cl. Ct. at 505-06 (emphasis in original).

¶26.    Johnson failed in his burden of proving impossibility not only on a subjective basis, but also on an

objective basis. The roof was successfully rebid and built substituting pipe for the rolled "Z" purlins. Also,

a full scale model of a portion of the roof was constructed using rolled "Z" purlins as called for in the original

plans and specifications. Although Johnson claimed materials were not available to meet the specifications

because a rolled "Z" purlin did not exist, the trial court was presented with evidence of compound curved

"Z" purlins which were obtained by American Metals of Brandon and successfully used in the full scale


                                                       12
model of a portion of the roof. Because Johnson failed to prove any other contractor was unable to comply

with the original design and specifications and because Johnson failed to attempt to construct the roof

according to the original design and specifications, this Court finds Johnson's claim for defective design must

fail.

¶27.    Although Johnson claims it is not arguing impossibility but is suing for negligent design and wrongful

termination, we agree with the trial court, Tompkins and the State that impossibility of performance is the

true claim. Johnson stated materials were unavailable and the plans and specifications were defective;

therefore, it was impossible to construct the roof as depicted in Addendum No. 1. However, Johnson

made no effort to construct the structure as shown in the plans but instead attempted to place a roof over

the structure that did not incorporate "Z" purlins, and therefore, did not achieve a satisfactory result. It was

also determined that a metal supplier in California could supply bent or rolled "Z" purlins. The roof was

successfully rebid and completed with modifications due to time constraints. A full scale model of a portion

of the roof was also successfully completed using the original plans and Addendum No. 1. This Court finds

summary judgment was proper because Johnson was unable to meet all the elements of its claim of

defective design.

        II.      WHETHER THE TRIAL COURT ERRED IN GRANTING THE
                 STATE'S SUBSEQUENT MOTION FOR SUMMARY JUDGMENT
                 AS TO WHETHER THE STATE WAS ENTITLED TO RECOVER
                 FROM EVAN JOHNSON LIQUIDATED DAMAGES AND THE
                 COSTS TO COMPLETE THE CONTRACT.

¶28.    Johnson claims the grant of summary judgment in favor of the State regarding the counterclaim for

liquidated damages was improper. Johnson argues because the State's termination of the contract was



                                                      13
wrongful, this claim must also fail. Johnson also claims there are fact issues as to the reasonable cost to

complete the contract which would also make summary judgment inappropriate.

¶29.    The State argues the award of liquidated damages is specifically authorized by the express terms

of the contract. Paragraph 5 of the government construction contract between the parties explicitly and

expressly provides for the termination and award of contractual liquidated damages against the contractor

for such delay-default:

        5.      TERMINATION FOR DEFAULT-DAMAGES OR DELAY-TIME
                EXTENSIONS-

                a.        If the contractor refuses or fails to prosecute the work, or any
                separable part thereof, with such diligence as will insure its completion
                within the time specified in this contract, or any extension thereof, or fails
                to complete said work within such time, the State may, by written notice
                to the contractor, terminate his right to proceed with the work or such part
                of the work as to which there has been delay. In such event the State may
                take over the work and prosecute the same to completion, by contract or
                otherwise, and the contractor and his sureties shall be liable to the State
                for...liquidated damages for delay, as fixed in the specifications or
                accompanying papers, until such reasonable time as may be required for
                the final completion of the work....

Paragraph 108 of the contract between the parties expressly sets the contractual rate of liquidated damages

for delay. It provides:

                108. LIQUIDATED DAMAGES-In case of failure on the part of the
                contractor to complete the work within the time fixed in the contract or
                any extensions thereof, the contractor shall pay to the State as liquidated
                damages, pursuant to the Clause of this contract entitledTERMINATION
                FOR DEFAULT-DAMAGES OR DELAY-TIME EXTENSIONS, the
                sum of $ 231.81 for each day of delay.

(emphasis in original).



                                                     14
¶30.      The trial court found that the completion date for Johnson was May 8, 1997, and the replacement

contractor successfully completed the roof on October 6, 1998. At the contractually specified rate of

$231.81 per day, the 514 days of delay equals $119,150.34 in liquidated damages.

¶31.      Johnson cites only one case as authority for its argument that the trial court incorrectly granted

summary judgment as to the amount of damages, Miss. Transp. Comm'n v. SCI, Inc., 717 So. 2d 332

(Miss. 1998). However, SCI is completely distinguishable from this case. SCI did not involve a specific

contractual provision setting out liquidated damages for each day of delay as did the State's contract with

Johnson. SCI also did not involve uncontroverted facts as to the scheduled completion date and the actual

day of completion.

¶32.      Johnson never contested the method of calculation of liquidated damages. Through the documents

submitted in response to the State's motion for summary judgment, Johnson only sought to relitigate the trial

court's previous order dismissing its complaint against the State and Tompkins for negligence and defective

design.

¶33.      The contract is clear as to the per-day amount of liquidated damages. Johnson provided no

genuine issue of material fact to rebut the State's evidence. Therefore, we find that the trial court's grant

of summary judgment in favor of the State as to liquidated damages was proper.

                                             CONCLUSION

¶34.      The trial court did not err in granting summary judgment in favor of the State and Tompkins as to

Johnson's claims of negligence and defective design. The trial court also did not err in granting summary

judgment in favor of the State as to its claim of liquidated damages against Johnson. Johnson was unable

to demonstrate any genuine issue of material fact and was also unable to meet all the elements of its claim

                                                     15
of defective design. Therefore, we affirm the trial court’s grant of summary judgment in favor of State and

Tompkins and its final judgment entered consistent therewith, which also included an award of damages

against Johnson and in favor of the State in the amount of $119,150.34 plus post-judgment at the rate of

8% per annum until paid.

¶35.    AFFIRMED.

     PITTMAN, C.J., SMITH, P.J., EASLEY AND DICKINSON, JJ., CONCUR.
GRAVES, J., CONCURS IN RESULT ONLY. COBB, J., DISSENTS WITHOUT
SEPARATE WRITTEN OPINION.          WALLER, P.J., AND DIAZ, J., NOT
PARTICIPATING.




                                                    16